tcmemo_2011_190 united_states tax_court william bradley wood and nancy lynn wood petitioners v commissioner of internal revenue respondent docket no filed date frederick g irtz ii for petitioners archana ravindranath for respondent memorandum findings_of_fact and opinion goeke judge on date respondent issued to mr and mrs wood the woods a notice_of_deficiency for the taxable_year sec_2001 sec_2002 and determining income_tax deficiencies of 1frederick g irtz ii mr irtz represented petitioners at the trial of this case on date petitioners filed a motion to withdraw mr irtz as their counsel which the court granted on date dollar_figure dollar_figure and dollar_figure respectively the deficiency_notice also determined accuracy-related_penalties under sec_6662 a in the respective amounts of dollar_figure dollar_figure and dollar_figure for the years at issue the woods seek review of respondent’s determinations and claim they are liable for only parts of the deficiencies and penalties as discussed below we sustain respondent’s determinations of the deficiencies and the accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the woods resided in kentucky at the time they filed their petition mr wood served as general manager of helton overhead door sales co helton a garage door sales company from until as general manager he was authorized to sign checks on behalf of helton in order to pay vendors and creditors during the taxable years at issue the woods owned and operated woodie’s market inc woodie’s an incorporated grocery store business that is a separate taxpayer as president of woodie’s mr wood oversaw day-to-day affairs mrs wood served as woodie’s treasurer mr wood misappropriated funds from helton beginning 2all section references are to the internal_revenue_code as amended in and ending in when his actions were discovered by one of the company’s owners harry helton in mr wood pleaded guilty in the fayette circuit_court in the commonwealth of kentucky to charges of unlawful taking of over dollar_figure and was sentenced to years in the state penitentiary and ordered to pay dollar_figure to raynor door authority inc the assignee of helton’s business and assets during and mr wood misappropriated funds from helton of dollar_figure dollar_figure and dollar_figure respectively mr wood used the misappropriated money to cover personal expenses pay credit card bills and support woodie’s the woods were unable to produce at trial any books_or_records of woodie’s’ finances the woods failed to report any of the misappropriated funds on their joint income_tax returns for tax_year sec_2001 sec_2002 and the woods have conceded taxes and accuracy-related_penalties are owed on the funds used for personal expenses and credit card bills however the disposition of the money put directly into the woodie’s account remains in dispute opinion sec_61 provides except as otherwise provided in this subtitle gross_income means all income from whatever source derived this broad definition of gross_income includes income derived through illicit means including embezzlement regardless of how the money is used and although the embezzler may be required to repay the money in a later year see 366_us_213 the parties dispute the proper treatment of the money mr wood misappropriated from helton and used in the woodie’s business the woods claim mr wood acted as the president of woodie’s not in an individual capacity when he wrote checks from helton to woodie’s and thus the money should be counted as income to woodie’s not to the woods respondent argues that mr wood as an employee of helton misappropriated funds and determined whether to use them for personal expenses credit card bills or to support woodie’s therefore respondent asserts that how the misappropriated funds were put to use is of no consequence to this matter because mr wood’s control_over the funds requires inclusion in the woods’ income we agree with respondent the woods are confusing how the money was used with how the money was acquired mr wood misused his position at helton to misappropriate the funds and used the money in whatever manner he chose because he had dominion over the misappropriated funds from helton all of the misappropriated funds became part of the woods’ gross_income the woods also contend this is a novel issue because the disputed funds were included in woodie’s’ income this argument misses the essential issue and the woods have not provided any evidence to support this argument on the facts the woods further claim that if the misappropriated funds are not income to woodie’s they are contributions to capital and should not have been included in woodie’s’ taxes using the stolen funds as a contribution_to_capital does not relieve the woods of their responsibility to report the funds as income and woodie’s is not a party to this case a similar situation arose in 52_tc_115 affd 420_f2d_777 5th cir in which the taxpayer misappropriated bank funds and had them deposited directly into her brother’s account in bailey we ruled that the complete dominion and control_over the embezzled funds exercised by the taxpayer was sufficient to cause the funds to be income to the taxpayer id pincite mr wood disposed of the funds in a manner of his choosing he derived benefit from allocating the money in this way in essence realizing and accepting ownership of the funds see 311_us_112 mr wood was force and fulcrum behind the misappropriations and he received them as income see 352_f2d_221 8th cir affg tcmemo_1964_153 concerning the accuracy-related_penalties the woods do not offer any reasonable_cause or substantial_authority for their failure to report the misappropriated income and the understatements of income_tax exceed both percent of the amounts required to be shown on the returns and dollar_figure therefore the penalties under sec_6662 are sustained accordingly we conclude the woods are liable for the determined deficiencies and accuracy-related_penalties to reflect the foregoing decision will be entered for respondent
